





Exhibit 10.1




ENERGY FOCUS, INC.
NOTE PURCHASE AGREEMENT
March 29, 2019











--------------------------------------------------------------------------------








 
 
 
 
 
Article 1
Definitions
1
 
Section 1.1
 
Definitions
1
 
 
 
 
 
Article 2
Purchase and Sale
5
 
Section 2.1
 
Authorization of Notes
5
 
Section 2.2
 
Sale and Purchase of Notes
5
 
Section 2.3
 
Closing
5
 
Section 2.4
 
Additional Closing Deliveries
5
 
 
 
 
 
Article 3
Representations and Warranties
6
 
Section 3.1
 
Representations and Warranties of the Company
6
 
Section 3.2
 
Representations and Warranties of the Investor
11
 
 
 
 
 
Article 4
Registration Rights
12
 
Section 4.1
 
Shelf Registration
12
 
Section 4.2
 
Registration Process
14
 
Section 4.3
 
Obligations and Acknowledgements of the Investors
16
 
Section 4.4
 
Expenses of Registration
17
 
Section 4.5
 
Accountant's Letter
17
 
Section 4.6
 
Indemnification and Contribution
17
 
Section 4.7
 
Rule 144
19
 
Section 4.8
 
Common Stock Issued Upon Stock Split, etc.
19
 
Section 4.9
 
Tolling of Deadline
19
 
 
 
 
 
Article 5
Other Agreements of the Parties
20
 
Section 5.1
 
Certificates; Legends
20
 
Section 5.2
 
Integration
21
 
Section 5.3
 
Securities Laws Disclosure; Publicity
21
 
Section 5.4
 
Stockholder Approval
22
 
 
 
 
 
Article 6
Conditions Precedent to Closing
23
 
Section 6.1
 
Conditions Precedent to the Obligations of the Investor to Purchase Securities
23
 
Section 6.2
 
Conditions Precedent to the Obligations of the Company to Sell Securities
23
 
 
 
 
 
Article 7
Miscellaneous
23
 
Section 7.1
 
Fees and Expenses
23
 
Section 7.2
 
Entire Agreement
24
 
Section 7.3
 
Notices
24
 
Section 7.4
 
Amendments; Waivers; No Additional Consideration
24
 
Section 7.5
 
Termination
24
 
Section 7.6
 
Construction
24
 
Section 7.7
 
Successors and Assigns
24
 
Section 7.8
 
No Third-Party Beneficiaries
25
 
Section 7.9
 
Governing Law
25
 
Section 7.10
 
Survival
25
 
Section 7.11
 
Execution
25



-i-

--------------------------------------------------------------------------------





 
Section 7.12
 
Severability
25
 
Section 7.13
 
Replacement of Securities
25
 
Section 7.14
 
Remedies
26
 
Section 7.15
 
Independent Nature of Investors' Obligations and Rights
26
 
 
 
 
 
Exhibit A - Investors
 
 
 
 
 
 
Exhibit B - Form of Notes
 
 
 
 
 
 
Exhibit C - Form of Certificate of Designation
 





-ii-

--------------------------------------------------------------------------------






ENERGY FOCUS INC.
Note Purchase Agreement
This Note Purchase Agreement (this “Agreement”) is dated as of March 29, 2019,
by and among Energy Focus, Inc., a Delaware corporation (the “Company”), and the
parties listed on the signature page hereto (each an “Investor” and together the
“Investors”).
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below) and the
Commission’s Rule 506 promulgated thereunder, the Company desires to issue and
sell to each Investor, and each Investor desires to purchase from the Company,
certain convertible notes of the Company, as more fully described in this
Agreement.
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:
Article 1
DEFINITIONS
Section 1.1.    Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:
“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any Subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory authority (federal, state, county, local or
foreign), stock market, stock exchange or trading facility.
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under the Commission’s Rule 144.
“Board” means the Board of Directors of the Company.
“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the City of New
York are authorized or required by law or other governmental action to close.
“Certificate of Designation” has the meaning set forth in in Section 6.1(f).
“Charter Amendment” has the meaning set forth in Section 5.4.
“Claim” has the meaning set forth in Section 4.6(c).
“Closing” has the meaning set forth in Section 2.3.
“Closing Date” has the meaning set forth in Section 2.3.
“Commission” means the Securities and Exchange Commission.


1



--------------------------------------------------------------------------------





“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.
“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.
“Company Deliverables” has the meaning set forth in Section 2.4.
“Company Stock Options” has the meaning set forth in Section 3.1(g).
“Conversion Shares” means the shares of Preferred Stock issuable upon conversion
of the Notes and the shares of Common Stock issuable upon conversion of the
Preferred Stock.
“Cut Back Shares” has the meaning set forth in in Section 4.1(a).
“Delaware Courts” has the meaning set forth in Section 7.9.
“DGCL” means the Delaware General Corporation Law, as amended.
“Effective Date” means the date that any Registration Statement filed pursuant
to Article 4 is first declared effective by the Commission.
“Effectiveness Period” has the meaning set forth in Section 4.1(b).
“Environmental Law” has the meaning set forth in Section 3.1(x).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business, whether or not incorporated, that
together with the Company would be deemed to be a single employer for purposes
of Section 4001 of ERISA or Sections 414(b), (c), (m), (n) or (o) of the
Internal Revenue Code of 1986, as amended.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Filing Date” means the date that is thirty (30) days after the later to occur
of (a) the Subsequent Automatic Conversion Date (as defined in the Notes) and
(b) December 31, 2019.
“Financial Statements” has the meaning set forth in Section 3.1(h).
“GAAP” means generally accepted accounting principles as in effect as of the
date hereof in the United States of America; if the Company in the future should
choose to, or be required to, follow International Financial Reporting Standards
(“IFRS”), the term GAAP shall refer to IFRS as in effect at that time in the
United States of America.
“Governmental Authority” has the meaning set forth in Section 3.1(e).


2



--------------------------------------------------------------------------------





“Hazardous Substance” has the meaning set forth in Section 3.1(x).
“Indemnified Party” has the meaning set forth in Section 4.6(c).
“Indemnified Person” has the meaning set forth in Section 4.6(a).
“Indemnifying Party” has the meaning set forth in Section 4.6(c).
“Intellectual Property Rights” has the meaning set forth in Section 3.1(o).
“Lien” means any lien, charge, encumbrance, security interest, right of first
refusal or other restrictions of any kind.
“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material impairment of the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document.
“NDA” has the meaning set forth in in Section 3.1(w).
“Notes” has the meaning set forth in in Section 2.1.
“OFAC” has the meaning set forth in Section 3.1(aa).
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
“Post-Effective Amendment” means a post-effective amendment to the Registration
Statement.
“Post-Effective Amendment Filing Deadline” means the seventh Business Day after
the Registration Statement ceases to be effective pursuant to applicable
securities laws due to the passage of time or the occurrence of an event
requiring the Company to file a Post-Effective Amendment.
“Preferred Stock” means the series A convertible preferred stock of the Company,
par value $0.001 per share, and any securities into which such common stock may
hereafter be reclassified
“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
“Proposals” has the meaning set forth in Section 5.4.
“Prospectus” has the meaning set forth in Section 4.3.
“Proxy Statement” has the meaning set forth in Section 5.4.
“Registrable Securities” means the shares of Common Stock issuable upon
conversion of the Preferred Stock.


3



--------------------------------------------------------------------------------





“Registration Period” means the period commencing on the date hereof and ending
on the date on which all of the Registrable Securities may be sold to the public
without registration and without volume or manner restrictions under the
Securities Act in reliance on Rule 144.
“Registration Statement” means a registration statement filed on the appropriate
Form with, and declared effective by, the Commission under the Securities Act
and covering the resale by the Investor of the Registrable Securities.
“Requested Information” has the meaning set forth in Section 4.3(a).
“Required Effectiveness Date” means the earlier of (i) the date that is 90 days
after the Filing Date without SEC review or 120 days in the event of an SEC
review process, or, in the case of the registration of Cut Back Shares (as
defined in Section 4.1(a)), 120 days after the Restriction Termination Date or
(ii) seven (7) Business Days after receipt by the Company from the Commission of
notice of “no review” of the Registration Statement.
“Restriction Termination Date” has the meaning set forth in in Section 4.1(a).
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
“SEC Reports” has the meaning set forth in Section 3.1(h).
“SEC Restriction” has the meaning set forth in in Section 4.1(a).
“Securities Act” means the Securities Act of 1933, as amended.
“Subsidiary” means any “significant subsidiary” as defined in Rule 1-02(w) of
Regulation S X promulgated by the Commission under the Exchange Act.
“Trading Day” means (i) a day on which the Common Stock is traded on a Trading
Market, or (ii) if the Common Stock is not listed on a Trading Market, a day on
which the Common Stock is quoted on the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not then listed on a
Trading Market or quoted on the OTC Bulletin Board, a day on which the Common
Stock is quoted in the over-the-counter market as reported by the Pink OTC
Market Inc. or any similar organization or agency succeeding to its functions of
reporting prices; provided, that in the event that the Common Stock is not
listed or quoted as set forth in (i), (ii) and (iii) hereof, then Trading Day
shall mean a Business Day.
“Trading Market” means whichever of the New York Stock Exchange or the NASDAQ
Stock Market, Inc. on which the Common Stock is listed or traded on the date in
question.
“Transaction Documents” means this Agreement, the Notes, the Certificate of
Designation and any other documents or agreements executed in connection with
the transactions contemplated hereunder.
ARTICLE 2    
PURCHASE AND SALE


4



--------------------------------------------------------------------------------





Section 2.1.    Authorization of Notes. The Company will authorize the issue and
sale of $2,000,000 aggregate principal amount of its Subordinated Convertible
Promissory Notes – Series 2019 MA (the “Notes”). The Notes shall be
substantially in the form set out in Exhibit B.
Section 2.2.    Sale and Purchase of Notes. Subject to the terms and conditions
of this Agreement, the Company will issue and sell to each Investor and each
Investor will purchase from the Company, at the Closing provided for in Section
2.3, Notes in the principal amount specified opposite such Investor’s name in
Exhibit A at the purchase price of 100% of the principal amount thereof. The
Investors’ obligations hereunder are several and not joint obligations and no
Investor shall have any liability to any Person for the performance or
non-performance of any obligation by any other Investor hereunder.
Section 2.3.    Closing. The sale and purchase of the Notes to be purchased by
each Investor shall occur at the offices of Baker & Hostetler LLP, at 10:00
a.m., Eastern time, at a closing (the “Closing”) on March 29, 2019 or on such
other Business Day thereafter as may be agreed upon by the Company and the
Investors (the date on which the Closing occurs, the “Closing Date”). At the
Closing, the Company will deliver to each Investor the Notes to be purchased by
such Investor in the form of a single Note (or such greater number of Notes in
denominations of at least $100,000 as such Investor may request) dated the
Closing Date and registered in such Investor’s name (or in the name of its
nominee), against delivery by such Investor to the Company of immediately
available funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company to an account number
specified to such Investor at or before the Closing. If at the Closing the
Company shall fail to tender such Notes to any Investor as provided above in
this Section 2.3, or any of the conditions specified in Section 6.1 shall not
have been fulfilled to such Investor’s reasonable satisfaction, such Investor
shall, at its election, be relieved of all further obligations under this
Agreement, without thereby waiving any rights such Investor may have by reason
of such failure by the Company to tender such Notes or any of the conditions
specified in Section 6.1 not having been fulfilled to such Investor’s reasonable
satisfaction.
Section 2.4.    At the Closing, the Company shall deliver or cause to be
delivered to each Investor the following (the “Company Deliverables”):
(i)    The Certificate of Incorporation of the Company, together with all
amendments thereto, certified by the Secretary of State of the State of Delaware
as of a recent date;
(ii)    Copies of each of the following documents, in each case certified by the
Secretary of the Company to be in full force and effect on the Closing Date:
(A)    resolutions of the board of directors of the Company approving the
execution, delivery and performance of the Transaction Documents and the
transactions contemplated hereby and thereby, including that the Board has taken
all actions so that the restrictions contained in Section 203 of the DGCL
applicable to a “business combination” (as defined in Section 203 of the DGCL)
do not and will not apply to the execution, delivery or performance of any
Transaction Document and the transactions contemplated hereby and thereby,
including the issuance of any Conversion Shares; and
(B)    the Bylaws of the Company;
(iii)    A good standing certificate of the Company issued by the Secretary of
State of the State of Delaware dated as of a recent date; and


5



--------------------------------------------------------------------------------





(iv)    Resignations of Ted Tewksbury III, Ronald D. Black, Marc J. Eisenberg
and Satish Rishi as directors of the Company, in each case effective as of the
day that is three (3) Business Days following the Closing Date.


ARTICLE 3    
REPRESENTATIONS AND WARRANTIES
Section 3.1.    Representations and Warranties of the Company. The Company
hereby makes the following representations and warranties to each Investor:
(a)    Subsidiaries    . The Company has no direct or indirect Subsidiaries
other than as specified in the SEC Reports. Except as disclosed in the SEC
Reports, the Company owns, directly or indirectly, all of the capital stock of
each Subsidiary free and clear of any and all Liens other than Liens disclosed
in the SEC Reports, and all the issued and outstanding shares of capital stock
of each Subsidiary are validly issued and are fully paid, non-assessable and
free of preemptive and similar rights.
(b)    Organization and Qualification    . Each of the Company and each
Subsidiary is duly incorporated or otherwise organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (as applicable), with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation of any of the
provisions of its respective certificate or articles of incorporation, bylaws or
other organizational or charter documents. Each of the Company and each
Subsidiary is duly qualified to conduct its respective business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect, and no
proceedings have been instituted in any such jurisdiction revoking, limiting or
curtailing, or seeking to revoke, such power and authority or qualification.
(c)    Authorization; Enforcement    . The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. The execution and delivery of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly authorized by all necessary action on the
part of the Company and no further corporate action is required by the Company
in connection therewith. The Board has taken all actions so that the
restrictions contained in Section 203 of the DGCL applicable to a “business
combination” (as defined in Section 203 of the DGCL) do not and will not apply
to the execution, delivery or performance of any Transaction Document and the
transactions contemplated hereby and thereby, including the issuance of any
Conversion Shares. Each Transaction Document has been (or upon delivery will
have been) duly executed by the Company and, when delivered in accordance with
the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
(d)    No Conflicts    . The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a breach or


6



--------------------------------------------------------------------------------





default (or an event that with notice or lapse of time or both would become a
breach or default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, or result in the imposition of any Lien upon any of the material
properties or assets of the Company or of any Subsidiary pursuant to, any
agreement, credit facility, debt or other instrument (evidencing a Company or
Subsidiary debt or otherwise) or other understanding to which the Company or any
Subsidiary is a party or by which any property or asset of the Company or any
Subsidiary is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.
(e)    Filings, Consents and Approvals    . The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority (a “Governmental Authority”) or other Person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents and the consummation of the transactions contemplated
thereby, other than the filing with the Commission of one or more Registration
Statements in accordance with the requirements of Article 4 of this Agreement, a
Listing of Additional Shares Notification Form with the NASDAQ Stock Market,
Inc. and the Charter Amendment, Certificate of Designations and Certificate of
Elimination with the Secretary of State of the State of Delaware.
(f)    Issuance of the Securities    . The Company has reserved and set aside
from its duly authorized capital stock a sufficient number of Conversion Shares
to satisfy in full the Company’s obligations to issue (i) Preferred Stock upon
the conversion of the Notes in accordance with their terms and (ii) Common Stock
upon the conversion of Preferred Stock in accordance with its terms. The
Conversion Shares are duly authorized and, when issued and delivered in
accordance with the terms of the Notes or the Preferred Stock, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens, other
than Liens created by the Investors and those imposed by applicable securities
laws.
(g)    Capitalization    . As of March 19, 2019, the authorized capital stock of
the Company consists of 30,000,000 shares of Common Stock, par value $0.0001 per
share, and 2,000,000 shares of Preferred Stock, par value $0.0001 per share.
(i) No shares of Preferred Stock are issued and outstanding, (ii) 12,191,120
shares of Common Stock are issued and outstanding, all of which are validly
issued, fully-paid and non-assessable, (iii) 647,631shares of Common Stock are
reserved for issuance upon exercise of outstanding options granted to employees,
directors, and consultants of the Company (the “Company Stock Options”), and
(iv) 15,449,149 shares of Common Stock are unreserved and unissued. No Person
has any right of first refusal, preemptive right, right of participation, or any
similar right to participate in the transactions contemplated by the Transaction
Documents. Except pursuant to the Company Stock Options, or as a result of the
purchase and sale of the Notes as contemplated by this Agreement, there are no
outstanding options, warrants, script rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any Person any right
to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of Common Stock or
Common Stock Equivalents. The issue and sale of the Notes or any of the
Conversion Shares will not obligate the Company to issue shares of Common Stock
or other securities to any Person other than the Investors and will not result
in a right of any holder of Company securities to adjust the exercise or
conversion price under such securities. No further approval or authorization of
any stockholder, the Board or any other Person is required for the issuance and
sale of the Notes or the Conversion Shares except as expressly contemplated in
the terms and conditions of the Notes. There are no stockholders agreements,
voting agreements or


7



--------------------------------------------------------------------------------





other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.
(h)    SEC Reports; Financial Statements    . The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the twelve months
preceding the date hereof (the foregoing materials, including reports on the SEC
Form 8-K, being collectively referred to herein as the “SEC Reports”). As of
their respective dates, the SEC Reports complied in all material respects with
the requirements of the Securities Act and the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company (the
“Financial Statements”) included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
Financial Statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such Financial Statements or the notes thereto, and fairly present
in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal year-end audit adjustments.
(i)    Material Changes    . Except as set forth in the Financial Statements,
SEC Reports or the information provided by the Company to the Investors as part
of their due diligence review, since January 1, 2017 (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities or obligations (contingent or otherwise) other than
(A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice incurred since the
date of the most recent Financial Statements and (B) liabilities incurred in the
ordinary course of business not required to be reflected in the Financial
Statements pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting (other
than to implement required changes in revenue recognition and lease accounting
standards) or the identity of its auditors, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, and (v) the Company has not issued any equity securities
to any officer, director or Affiliate, except pursuant to existing Company stock
option plans or the Company Stock Options. The Company does not have pending
before the Commission any request for confidential treatment of information. The
Company maintains and will continue to maintain a standard system of accounting
established and administered in accordance with GAAP.
(j)    Litigation and Investigations    . There is no Action which
(i) challenges the legality, validity or enforceability of any of the
Transaction Documents, the Notes or the Conversion Shares or (ii) except as
specifically disclosed in the SEC Reports, could, if there were an unfavorable
decision, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect. To the knowledge of the Company, since June
1, 2018 (A) neither the Company nor any Subsidiary, nor any director or officer
thereof (in his capacity as such), is the subject of any pending Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty, except as specifically disclosed in
the SEC Reports, and (B) Company, there is not pending any investigation by the
Commission involving the Company or any current or former director or officer of
the Company (in his or her capacity as such). The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act. There are no outstanding comments by the staff of the Commission
on any filing by the Company or any Subsidiary under the Exchange Act or the
Securities Act.


8



--------------------------------------------------------------------------------





(k)    Labor Relations    . No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company.
(l)    Compliance    . Neither the Company nor any Subsidiary (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or lapse of time or both, would result in a default by the
Company or any Subsidiary under), nor has the Company or any Subsidiary received
notice of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) since January 1,
2017, is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters, except
in each case as could not, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect.
(m)    Regulatory Permits    . The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any such permits.
(n)    Title to Assets    . The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to their respective businesses and good and marketable title in all
personal property owned by them that is material to their respective businesses,
in each case free and clear of all Liens, except for Liens that do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
the Subsidiaries, and except for Liens set forth in the Financial Statements or
SEC Reports. All real property and facilities held under lease by the Company
and the Subsidiaries are held by them under leases of which the Company and the
Subsidiaries are in material compliance, except as could not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
(o)    Patents and Trademarks    . The Company and the Subsidiaries have, or
have valid rights to use, all patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, licenses and
other similar rights that are necessary or material for use in connection with
their respective businesses as described in the SEC Reports and which the
failure to so have could, individually or in the aggregate, have or reasonably
be expected to result in a Material Adverse Effect (collectively, the
“Intellectual Property Rights”). No claims or Actions have been made or filed by
any Person against the Company to the effect that Intellectual Property Rights
used by the Company or any Subsidiary violate or infringe upon the rights of
such claimant that could reasonably be expected to result in a Material Adverse
Effect. To the knowledge of the Company, after commercially reasonable
investigation, all of the Intellectual Property Rights are enforceable and there
is no existing infringement by another Person of any of the Intellectual
Property Rights or by the Company of the Intellectual Property Rights of any
other Person.
(p)    Insurance    . The Company and the Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as the Company believes are prudent and customary in the businesses in
which the Company and the Subsidiaries are engaged. The Company has no reason to
believe that it will not be able to renew its and the Subsidiaries’ existing
insurance coverage as and


9



--------------------------------------------------------------------------------





when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business on terms consistent with the market
for the Company’s and such Subsidiaries’ respective lines of business.
(q)    Transactions With Affiliates and Employees    . Except as set forth in
the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.
(r)    Sarbanes-Oxley; Internal Accounting Controls    . The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002
(including the rules and regulations of the Commission adopted thereunder) which
are applicable to it as of the Closing Date. The Company’s certifying officers
have evaluated the effectiveness of the Company’s disclosure controls and
procedures as of the filing date of the most recently filed periodic report
under the Exchange Act (such date, the “Evaluation Date”). The Company presented
in its most recently filed periodic report under the Exchange Act the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no significant changes in the
Company’s internal controls (as such term is defined in Item 307(b) of
Regulation S-K under the Exchange Act), or to the Company’s knowledge, in other
factors that could significantly affect the Company’s internal controls.
(s)    Certain Fees    . No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement. The Investors shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of any Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.
(t)    Certain Registration Matters    . Assuming the accuracy of each
Investor’s representations and warranties set forth in Section 3.2(b)-(e), no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Investors under the Transaction Documents.
(u)    Investment Company    . The Company is not, and is not an Affiliate of,
and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
(v)    No Additional Agreements    . The Company does not have any agreement or
understanding with the Investors with respect to the transactions contemplated
by the Transaction Documents other than as specified in the Transaction
Documents.
(w)    Full Disclosure    . The SEC Reports and the Company’s representations
and warranties set forth in this Agreement, taken together, are true and correct
in all material respects and do not contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. The parties agree that any any information provided by the
Company or any other Person acting on its behalf to the Investors or their
agents and counsel that constitutes or might constitute material, non-public
information is governed by terms set forth in the Non-Disclosure Agreement
entered into by the Company and certain of the Investors on February 21, 2019
(the


10



--------------------------------------------------------------------------------





“NDA”). The Company acknowledges and agrees that no Investor makes or has made
any representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.
(x)    Environmental Matters    . To the Company’s knowledge: (i) the Company
and its Subsidiaries have complied with all applicable Environmental Laws,
except for such noncompliance as could not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect;
(ii) after commercially reasonable investigation, the properties currently owned
or operated by Company (including soils, groundwater, surface water, buildings
or other structures) are not contaminated with any Hazardous Substances;
(iii) after commercially reasonable investigation, the properties formerly owned
or operated by Company or its Subsidiaries were not contaminated with Hazardous
Substances during the period of ownership or operation by Company and its
Subsidiaries; (iv) Company and its Subsidiaries are not subject to any material
liability for any Hazardous Substance disposal or contamination on any third
party property; (v) Company and its Subsidiaries have not received any written
notice, demand, letter, claim or request for information alleging that Company
and its Subsidiaries may be in violation of or liable under any Environmental
Law; and (vi) Company and its Subsidiaries are not subject to any orders,
decrees, injunctions or other arrangements with any Governmental Authority or
subject to any indemnity or other agreement with any third party relating to
liability under any Environmental Law or relating to Hazardous Substances which
could, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.
As used in this Agreement, the term “Environmental Law” means any federal,
state, local or foreign law, regulation, order, decree, permit, authorization,
opinion, common law or agency requirement relating to: (A) the protection,
investigation or restoration of the environment, health and safety, or natural
resources; (B) the handling, use, presence, disposal, release or threatened
release of any Hazardous Substance or (C) noise, odor, wetlands, pollution,
contamination or any injury or threat of injury to persons or property.
As used in this Agreement, the term “Hazardous Substance” means any substance
that is: (i) listed, classified or regulated pursuant to any Environmental Law;
(ii) any petroleum product or by-product, asbestos-containing material,
polychlorinated biphenyls, radioactive materials or radon; or (iii) any other
substance which is the subject of regulatory action by any Governmental
Authority pursuant to any Environmental Law.
(y)    Taxes    . The Company and its Subsidiaries have filed all necessary
federal, state and foreign income and franchise tax returns when due (or
obtained appropriate extensions for filing) and have paid or accrued all taxes
shown as due thereon, and the Company has no knowledge of a tax deficiency which
has been or might be asserted or threatened against it or any Subsidiary which
would have a Material Adverse Effect.
(z)    ERISA    . Neither the Company nor any ERISA Affiliate maintains,
contributes to or has any liability or contingent liability with respect to any
employee benefit plan subject to ERISA.
(aa)    Foreign Assets Control Regulations and Anti-Money Laundering    .
(i)    OFAC. Neither the issuance of the Notes or any Conversion Shares to the
Investors, nor the use of the respective proceeds thereof, shall cause the
Investors to violate the U.S. Bank Secrecy Act, as amended, and any applicable
regulations thereunder or any of the sanctions programs administered by the
U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) of
the United States Department of Treasury, any regulations promulgated thereunder
by OFAC or under any affiliated or successor governmental or quasi-governmental
office, bureau or agency and any enabling legislation or executive order
relating thereto. Without limiting the foregoing, neither the Company nor any
Subsidiary (i) is a person whose property or interests in property are blocked
or subject to blocking pursuant to Section 1 of Executive Order 13224 of
September 23, 200l


11



--------------------------------------------------------------------------------





Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any
dealings or transactions prohibited by Section 2 of such executive order, or is
otherwise associated with any such person in any manner violative of Section 2,
or (iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other OFAC
regulation or executive order.
(ii)    Patriot Act. The Company and each of its Subsidiaries are in compliance,
in all material respects, with the USA PATRIOT Act. No part of the proceeds of
the sale of the Notes and the Conversion Shares hereunder will be used, directly
or indirectly, for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended.
(bb)    Acknowledgment Regarding Investors’ Trading Activity    . Except as
expressly set forth herein, it is understood and acknowledged by the Company
that, except to the extent required by applicable law and with respect to
directors and officers of the Company: (i) none of the Investors have been asked
by the Company to agree, nor has any Investor agreed, to desist from purchasing
or selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term; (ii) that past or future open market or other
transactions by any Investor, specifically including, without limitation, short
sales or “derivative” transactions, before or after the closing of this or
future private placement transactions, may negatively impact the market price of
the Company’s publicly-traded securities; (iii) that any Investor, and
counter-parties in “derivative” transactions to which any such Investor is a
party, directly or indirectly, presently may have a “short” position in the
Common Stock and (iv) that each Investor shall not be deemed to have any
affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that,
to the extent permitted by applicable law, other than with respect any director
or officer of the Company (y) one or more Investors may engage in hedging
activities at various times during the period that the Notes or the Preferred
Stock are outstanding, including, without limitation, during the periods that
the value of the Conversion Shares deliverable with respect to the Notes are
being determined, and (z) such hedging activities (if any) could reduce the
value of the existing stockholders’ equity interests in the Company at and after
the time that the hedging activities are being conducted. The Company
acknowledges that such aforementioned hedging activities by parties who are not
a director or officer do not constitute a breach of any of the Transaction
Documents, except to the extent that any such activities violate the provisions
of applicable law.
(cc)    Regulation M Compliance    . The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Notes or the Conversion Shares, (ii) sold, bid for, purchased, or, paid any
compensation for soliciting purchases of, any of the Notes or the Conversion
Shares, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.
(dd)    Form S-3 Eligibility    . The Company is eligible to register the resale
of the Conversion Shares for resale by the Investors on Form S-3 promulgated
under the Securities Act; provided, however, that no violation of this
Section 3.1(dd) shall be deemed to have occurred in the event that the SEC
imposes any restriction on the registration of the Conversion Shares pursuant to
Rule 415 as contemplated in Section 4.1(a) below.
Section 3.2.    Representations and Warranties of the Investor. Each Investor
hereby represents and warrants to the Company as follows:


12



--------------------------------------------------------------------------------





(a)    Authority    . This Agreement has been duly executed by the Investor, and
when delivered by the Investor in accordance with terms hereof, will constitute
the valid and legally binding obligation of the Investor, enforceable against
him in accordance with its terms, except as such enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
(b)    Own Account    . The Investor is acquiring the Notes as principal for its
own account and not with a view to or for distributing or reselling such Notes,
the Conversion Shares or any part thereof, without prejudice, however, to the
Investor’s right at all times to sell or otherwise dispose of all or any part of
such Notes or Conversion Shares in compliance with applicable federal and state
securities laws. The Investor does not have any agreement or understanding,
directly or indirectly, with any Person to distribute any of the Notes or the
Conversion Shares.
(c)    Investor Status    . The Investor is an “accredited investor” as defined
in Rule 501(a) under the Securities Act and a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act. The Investor is not a registered
broker-dealer under Section 15 of the Exchange Act or associated or affiliated
with such a broker-dealer. Any Investor which is an entity has not been formed
specifically for the purpose of investing in the Notes and has its principal
place of business at the address listed for it on the signature pages hereto.
(d)    Access to Information    . The Investor acknowledges that it has reviewed
the SEC Reports and has been afforded (i) the opportunity to ask such questions
as it has deemed necessary of, and to receive answers from, representatives of
the Company concerning the terms and conditions of the offering of the Notes and
the merits and risks of investing in the Notes; (ii) access to information about
the Company and the Subsidiaries and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable him to evaluate his investment; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.
(e)    General Solicitation    . The Investor is not purchasing the Notes as a
result of any advertisement, article, notice or other communication regarding
the Notes published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.
(f)    Disclosure    . The Investor acknowledges and agrees that the Company
neither makes nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 3.1.
(g)    Regulation M Compliance    . The Investor has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Notes or the Conversion Shares, (ii) sold, bid for, purchased, or paid any
compensation for soliciting purchases of, any of the Notes or the Conversion
Shares, or (iii) paid or agreed to pay to any Person any compensation for
soliciting another to purchase any other securities of the Company.
ARTICLE 4    
REGISTRATION RIGHTS
Section 4.1.    Shelf Registration.


13



--------------------------------------------------------------------------------





(a)    As promptly as possible, and in any event on or prior to the Filing Date,
the Company shall prepare and file with the Commission a “shelf” Registration
Statement covering the resale of all Registrable Securities for an offering to
be made on a continuous basis pursuant to Rule 415. If for any reason
(including, without limitation, the Commission’s interpretation of Rule 415) the
Commission does not permit all of the Registrable Securities to be included in
such Registration Statement, then the Company shall prepare and file with the
Commission one or more separate Registration Statements with respect to any such
Registrable Securities not included with the initial Registration Statements, as
soon as allowed under SEC Regulations and is commercially practicable. The
Registration Statement shall be on a Form S-3; in the event Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, the Company shall (i) register the resale of the Registrable
Securities on another appropriate form in accordance herewith and (ii) attempt
to register the Registrable Securities on Form S-3 as soon as such form is
available, provided that the Company shall maintain the effectiveness of the
Registration Statements then in effect until such time as a Registration
Statement on Form S-3 covering the Registrable Securities has been declared
effective by the Commission. If at any time the SEC takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the 1933 Act or requires any Investor to be named
as an “underwriter”, the Company shall use its commercially reasonable best
efforts to persuade the SEC that the offering contemplated by the Registration
Statement is a valid secondary offering and not an offering “by or on behalf of
the issuer” as defined in Rule 415 and that none of the Investors is an
“underwriter”. The Investors shall have the right to participate or have their
counsel participate in any meetings or discussions with the SEC regarding the
SEC’s position and to comment or have their counsel comment on any written
submission made to the SEC with respect thereto, and to have such comments
relayed to the SEC with the consent of the Company, not to be unreasonably
withheld. No such written submission shall be made to the SEC to which the
Investors’ counsel reasonably objects. In the event that, despite the Company’s
commercially reasonable efforts and compliance with the terms of this
Section 4.1(a), the SEC refuses to alter its position, the Company shall
(i) remove from the Registration Statement such portion of the Registrable
Securities (the “Cut Back Shares”) and/or (ii) with the consent of the
Investor’s counsel, not to be unreasonably withheld, agree to such restrictions
and limitations on the registration and resale of the Registrable Securities as
the SEC may require to assure the Company’s compliance with the requirements of
Rule 415; provided, however, that the Company shall not agree to name any
Investor as an “underwriter” in such Registration Statement without the prior
written consent of such Investor (collectively, the “SEC Restrictions”). The Cut
Back Shares shall be allocated among the Investors on a pro rata basis unless
the SEC otherwise requires. No liquidated damages shall accrue on or as to any
Cut Back Shares until such time as the Company is able, using commercially
reasonable efforts, to effect the filing of an additional Registration Statement
with respect to the Cut Back Shares in accordance with any SEC Restrictions
(such date, the “Restriction Termination Date”). From and after the Restriction
Termination Date, all of the provisions of this Article 4 shall again be
applicable to the Cut Back Shares; provided, however, that for such purposes,
references to the Filing Date shall be deemed to be the Restriction Termination
Date.
(b)    The Company shall use its best efforts to cause each Registration
Statement filed hereunder to be declared effective by the Commission as promptly
as possible after the filing thereof, but in any event prior to the Required
Effectiveness Date, and shall use its best efforts to keep the Registration
Statement continuously effective under the Securities Act until the earlier of
(i) the fifth anniversary of the Effective Date, (ii) the date when all
Registrable Securities covered by such Registration Statement have been sold
publicly, or (iii) the date on which the Registrable Securities are eligible for
sale without volume limitation within a three-month period pursuant to Rule 144
or any successor thereto (the “Effectiveness Period”). The Company shall notify
the Investor in writing promptly (and in any event within one Business Day)
after receiving notification from the Commission that the Registration Statement
has been declared effective.


14



--------------------------------------------------------------------------------





(c)    As promptly as possible, and in any event no later than the
Post-Effective Amendment Filing Deadline, the Company shall prepare and file
with the Commission a Post-Effective Amendment. The Company shall use its best
efforts to cause the Post-Effective Amendment to be declared effective by the
Commission as promptly as possible after the filing thereof. The Company shall
notify the investor in writing promptly (and in any event within one Business
Day) after receiving notification from the Commission that the Post-Effective
Amendment has been declared effective.
(d)    Notwithstanding the foregoing, the Company’s obligations under this
Article 4 may be tolled for not more than forty-five (45) consecutive days or
for a total of not more than ninety (90) days in any twelve (12) month period,
if the Company determines in good faith that such tolling period is necessary to
delay the disclosure of material non-public information concerning the Company,
the disclosure of which at the time is not, in the good faith opinion of the
Company, in the best interests of the Company (the “Tolling Period”); provided,
that the Company shall promptly (a) notify each Investor in writing of the
commencement of and the reasons for the Tolling Period, but shall not (without
the prior written consent of an Investor) disclose to such Investor any material
non-public information giving rise to such Tolling Period, (b) advise the
Investors in writing to cease all sales under the Registration Statement until
the end of such Tolling Period, and (c) use commercially reasonable efforts to
terminate such Tolling Period as promptly as practicable.
(e)    If the Company issues to the Investor any Common Stock pursuant to the
Transaction Documents that is not included in the initial Registration
Statement, then the Company shall file an additional Registration Statement
covering such number of shares of Common Stock on or prior to the Filing Date
and shall use it best efforts, but in no event later than the Required
Effectiveness Date, to cause such additional Registration Statement to be
declared effective by the Commission.
Section 4.2.    Registration Process. In connection with the registration of the
Registrable Securities pursuant to Section 4.1, the Company shall:
(a)    Prepare and file with the Commission the Registration Statement and such
amendments (including post effective amendments) to the Registration Statement
and supplements to the prospectus included therein (a “Prospectus”) as the
Company may deem necessary or appropriate and take all lawful action such that
the Registration Statement and any amendment thereto does not, when it becomes
effective, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, not misleading and that the Prospectus forming part of the Registration
Statement, and any amendment or supplement thereto, does not at any time during
the Registration Period include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading;
(b)    Comply with the provisions of the Securities Act with respect to the
Registrable Securities covered by the Registration Statement until the end of
the Effectiveness Period;
(c)    Prior to the filing with the Commission of the Registration
Statement (including any amendments thereto) and the distribution or delivery of
any Prospectus (including any supplements thereto), provide draft copies thereof
to the Investors and reflect in such documents all such comments as the
Investors (and their counsel) reasonably may propose and furnish to the
Investors and their legal counsel identified to the Company (i) promptly after
the same is prepared and publicly distributed, filed with the Commission, or
received by the Company, one copy of the Registration Statement, each
Prospectus, and each amendment or supplement thereto, and (ii) such number of
copies of the Prospectus and all amendments and supplements thereto and such
other documents, as the Investor may reasonably request in order to facilitate
the disposition of the Registrable Securities;


15



--------------------------------------------------------------------------------





(d)    (i) register or qualify the Registrable Securities covered by the
Registration Statement under such securities or “blue sky” laws of such
jurisdictions as the Investors reasonably request, (ii) prepare and file in such
jurisdictions such amendments (including post effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof at all times during the Registration Period,
(iii) take all such other lawful actions as may be necessary to maintain such
registrations and qualifications in effect at all times during the Registration
Period, and (iv) take all such other lawful actions reasonably necessary or
advisable to qualify the Registrable Securities for sale in such jurisdictions;
provided, however, that the Company shall not be required in connection
therewith or as a condition thereto to (A) qualify to do business in any
jurisdiction where it would not otherwise be required to qualify, (B) subject
itself to general taxation in any such jurisdiction or (C) file a general
consent to service of process in any such jurisdiction;
(e)    As promptly as practicable after becoming aware of such event, notify the
Investors of the occurrence of any event, as a result of which the Prospectus
included in the Registration Statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, and promptly prepare
an amendment to the Registration Statement and supplement to the Prospectus to
correct such untrue statement or omission, and deliver a number of copies of
such supplement and amendment to each Investor as such Investor may reasonably
request;
(f)    As promptly as practicable after becoming aware of such event, notify the
Investors (or, in the event of an underwritten offering, the managing
underwriters) of the issuance by the Commission of any stop order or other
suspension of the effectiveness of the Registration Statement and take all
lawful action to effect the withdrawal, rescission or removal of such stop order
or other suspension;
(g)    Take all such other lawful actions reasonably necessary to expedite and
facilitate the disposition by the Investor of his Registrable Securities in
accordance with the intended methods therefor provided in the Prospectus which
are customary under the circumstances;
(h)    Make generally available to its security holders as soon as practicable,
but in any event not later than 18 months after the Effective Date of the
Registration Statement, an earnings statement of the Company and its
subsidiaries complying with Section 11(a) of the Securities Act and the rules
and regulations of the Commission thereunder;
(i)    In the event of an underwritten offering, promptly include or incorporate
in a Prospectus supplement or post effective amendment to the Registration
Statement such information as the underwriters reasonably agree should be
included therein and to which the Company does not reasonably object and make
all required filings of such Prospectus supplement or post effective amendment
as soon as practicable after it is notified of the matters to be included or
incorporated in such Prospectus supplement or post effective amendment;
(j)    Make reasonably available for inspection by the Investors, any
underwriter participating in any disposition pursuant to the Registration
Statement, and any attorney, accountant or other agent retained by such
Investors or any such underwriter all relevant financial and other records,
pertinent corporate documents and properties of the Company and its
subsidiaries, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by the Investor or any such
underwriter, attorney, accountant or agent in connection with the Registration
Statement, in each case, as is customary for similar due diligence examinations;
provided, however, that all records, information and documents that are
designated in writing by the Company, in good faith, as confidential,
proprietary or containing any nonpublic information shall be kept confidential
by such Investors and any such underwriter, attorney, accountant or agent
(pursuant to an appropriate confidentiality agreement in the case of any such
holder or agent), unless such disclosure is made pursuant to judicial process in
a


16



--------------------------------------------------------------------------------





court proceeding (after first giving the Company an opportunity promptly to seek
a protective order or otherwise limit the scope of the information sought to be
disclosed) or is required by law, or such records, information or documents
become available to the public generally or through a third party not in
violation of an accompanying obligation of confidentiality; and provided,
further, that, if the foregoing inspection and information gathering would
otherwise disrupt the Company’s conduct of its business, such inspection and
information gathering shall, to the maximum extent possible, be coordinated on
behalf of the Investors and the other parties entitled thereto by one firm of
counsel designated by and on behalf of the majority in interest of Investors and
other parties;
(k)    In connection with any offering, make such representations and warranties
to the Investors and to the underwriters if an underwritten offering, in form,
substance and scope as are customarily made by a company to underwriters in
secondary underwritten offerings;
(l)    In connection with any underwritten offering, deliver such documents and
certificates as may be reasonably required by the underwriters;
(m)    Cooperate with the Investors to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold pursuant
to the Registration Statement, which certificates shall, if required under the
terms of this Agreement, be free of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any Investor may request and maintain a transfer agent for the Common Stock;
and
(n)    Use its commercially reasonable efforts to cause all Registrable
Securities covered by the Registration Statement to be listed or qualified for
trading on the principal Trading Market, if any, on which the Common Stock is
traded or listed on the Effective Date of the Registration Statement.
Section 4.3.    Obligations and Acknowledgements of the Investors. In connection
with the registration of the Registrable Securities, each Investor shall have
the following obligations and hereby make the following acknowledgements:
(a)    It shall be a condition precedent to the obligations of the Company to
include the Registrable Securities in the Registration Statement that such
Investor (i) shall furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it as shall be reasonably required to effect the
registration of such Registrable Securities and (ii) shall execute such
documents in connection with such registration as the Company may reasonably
request. At least five (5) Business Days prior to the first anticipated filing
date of a Registration Statement, the Company shall notify such Investor of the
information the Company requires from such Investor (the “Requested
Information”) if such Investor elects to have any of its Registrable Securities
included in the Registration Statement. If at least two (2) Business Days prior
to the anticipated filing date the Company has not received the Requested
Information from such Investor, then the Company may file the Registration
Statement without including any Registrable Securities of such Investor and the
Company shall have no further obligations under this Article 4 to such Investor
after such Registration Statement has been declared effective. If such Investor
notifies the Company and provides the Company the information required hereby
prior to the time the Registration Statement is declared effective, the Company
will file an amendment to the Registration Statement that includes the
Registrable Securities of such Investor; provided, however, that the Company
shall not be required to file such amendment to the Registration Statement at
any time less than five (5) Business Days prior to the Effectiveness Date;


17



--------------------------------------------------------------------------------





(b)    Such Investor agrees to cooperate with the Company in connection with the
preparation and filing of a Registration Statement hereunder, unless such
Investor has notified the Company in writing of its election to exclude all of
its Registrable Securities from such Registration Statement; and
(c)    Such Investor agrees that, upon receipt of any notice from the Company of
the occurrence of any Tolling Period or event of the kind described in
Section 4.2(e) or 4.2(f), such Investor shall immediately discontinue its
disposition of Registrable Securities pursuant to the Registration Statement
covering such Registrable Securities until such Investor’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 4.2(e) and, if
so directed by the Company, such Investor shall deliver to the Company (at the
expense of the Company) or destroy (and deliver to the Company a certificate of
destruction) all copies in such Investor’s possession (other than one copy of
any documents not filed with the SEC for evidentiary purposes), of the
Prospectus covering such Registrable Securities current at the time of receipt
of such notice.
Section 4.4.    Expenses of Registration. All expenses (other than underwriting
discounts and commissions and the fees and expenses of any Investor’s counsel)
incurred in connection with registrations, filings or qualifications pursuant to
this Article 4, including, without limitation, all registration, listing, and
qualifications fees, printing and engraving fees, accounting fees, and the fees
and disbursements of counsel for the Company, shall be borne by the Company.
Section 4.5.    Accountant’s Letter. If the Investors proposes to engage in an
underwritten offering, the Company shall deliver to the Investors, at the
Company’s expense, a letter dated as of the effective date of each Registration
Statement or Post-Effective Amendment thereto, from the independent public
accountants retained by the Company, addressed to the underwriters and to the
Investors, in form and substance as is customarily given in an underwritten
public offering, provided that such seller has made such representations and
furnished such undertakings as the independent public accountants may reasonably
require.
Section 4.6.    Indemnification and Contribution
(a)    Indemnification by the Company    . The Company shall indemnify and hold
harmless the Investors and each underwriter, if any, which facilitates the
disposition of Registrable Securities, and each of their respective officers and
directors and each Person who controls such underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each such
Person being sometimes hereinafter referred to as an “Indemnified Person”) from
and against any losses, claims, damages or liabilities, joint or several, to
which such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon an untrue statement or alleged
untrue statement of a material fact contained in any Registration Statement or
an omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, not misleading, or
arise out of or are based upon an untrue statement or alleged untrue statement
of a material fact contained in any Prospectus or an omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; and the Company hereby agrees to
reimburse such Indemnified Person for all reasonable legal and other expenses
incurred by them in connection with investigating or defending any such action
or claim as and when such expenses are incurred; provided, however, that the
Company shall not be liable to any such Indemnified Person in any such case to
the extent that any such loss, claim, damage or liability arises out of or is
based upon (i) an untrue statement or alleged untrue statement made in, or an
omission or alleged omission from, such Registration Statement or Prospectus in
reliance upon and in conformity with written information furnished to the
Company by such Indemnified Person expressly for use therein or (ii) in the case
of the occurrence of an event of the type specified in Section 4.2(e), the use
by the Indemnified Person of an outdated or defective Prospectus after the


18



--------------------------------------------------------------------------------





Company has provided to such Indemnified Person an updated Prospectus correcting
the untrue statement or alleged untrue statement or omission or alleged omission
giving rise to such loss, claim, damage or liability.
(b)    Indemnification by Investors    . Each Investor agrees, as a consequence
of the inclusion of any of its Registrable Securities in a Registration
Statement, to (i) indemnify and hold harmless the Company, its directors
(including any person who, with his or her consent, is named in the Registration
Statement as a director nominee of the Company), its officers who sign any
Registration Statement and each Person, if any, who controls the Company within
the meaning of either Section 15 of the Securities Act or Section 20 of the
Exchange Act, against any losses, claims, damages or liabilities to which the
Company or such other persons may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (A) an untrue statement or
alleged untrue statement of a material fact contained in such Registration
Statement or Prospectus or arise out of or are based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein (in light of the circumstances under
which they were made, in the case of the Prospectus), not misleading, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to the Company by the
Investor expressly for use therein or (B) the use by an Investor of an outdated
Prospectus from and after receipt by the Investor of a notice pursuant to
Section 4.2(e), and (ii) reimburse the Company for any legal or other expenses
incurred by the Company in connection with investigating or defending any such
action or claim as such expenses are incurred; provided, however, that the
Investor shall not be liable under this Section 4.6(b) for any amount in excess
of the net proceeds paid to the Investor in respect of Registrable Securities
sold by it.
(c)    Notice of Claims, etc    . Promptly after receipt by a Person seeking
indemnification pursuant to this Section 4.6 (an “Indemnified Party”) of written
notice of any investigation, claim, proceeding or other action in respect of
which indemnification is being sought (each, a “Claim”), the Indemnified Party
promptly shall notify the Person against whom indemnification pursuant to this
Section 4.6 is being sought (the “Indemnifying Party”) of the commencement
thereof; but the omission to so notify the Indemnifying Party shall not relieve
it from any liability that it otherwise may have to the Indemnified Party,
except to the extent that the Indemnifying Party is materially prejudiced and
forfeits substantive rights and defenses by reason of such failure. In
connection with any Claim as to which both the Indemnifying Party and the
Indemnified Party are parties, the Indemnifying Party shall be entitled to
assume the defense thereof. Notwithstanding the assumption of the defense of any
Claim by the Indemnifying Party, the Indemnified Party shall have the right to
employ separate legal counsel and to participate in the defense of such Claim,
and the Indemnifying Party shall bear the reasonable fees, out of pocket costs
and expenses of such separate legal counsel to the Indemnified Party if (and
only if): (i) the Indemnifying Party shall have agreed to pay such fees, costs
and expenses, (ii) the Indemnified Party shall reasonably have concluded that
representation of the Indemnified Party by the Indemnifying Party by the same
legal counsel would not be appropriate due to actual or, as reasonably
determined by legal counsel to the Indemnified Party, potentially differing
interests between such parties in the conduct of the defense of such Claim, or
if there may be legal defenses available to the Indemnified Party that are in
addition to or disparate from those available to the Indemnifying Party (other
than that the Indemnified Party is entitled to be indemnified by the
Indemnifying Party), or (iii) the Indemnifying Party shall have failed to employ
legal counsel reasonably satisfactory to the Indemnified Party within a
reasonable period of time after notice of the commencement of such Claim. If the
Indemnified Party employs separate legal counsel in circumstances other than as
described in the preceding sentence, the fees, costs and expenses of such legal
counsel shall be borne exclusively by the Indemnified Party. Except as provided
above, the Indemnifying Party shall not, in connection with any Claim in the
same jurisdiction, be liable for the fees and expenses of more than one firm of
counsel for the Indemnified Party (together with appropriate local counsel). The
Indemnified Party shall not, without the prior written consent of the
Indemnifying Party (which consent shall not


19



--------------------------------------------------------------------------------





unreasonably be withheld), settle or compromise any Claim or consent to the
entry of any judgment that does not include an unconditional release of the
Indemnifying Party from all liabilities with respect to such Claim or judgment
or contain any admission of wrongdoing.
(d)    Contribution    . If the indemnification provided for in this Section 4.6
is unavailable to or insufficient to hold harmless an Indemnified Party in
respect of any losses, claims, damages or liabilities (or actions in respect
thereof) referred to therein, then each Indemnifying Party shall contribute to
the amount paid or payable by such Indemnified Party as a result of such losses,
claims, damages or liabilities (or actions in respect thereof) in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and the Indemnified Party in connection with the statements or omissions
or alleged statements or omissions which resulted in such losses, claims,
damages or liabilities (or actions in respect thereof), as well as any other
relevant equitable considerations. The relative fault of such Indemnifying Party
and Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information supplied by
such Indemnifying Party or by such Indemnified Party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. The parties hereto agree that it would not be just
and equitable if contribution pursuant to this Section 4.6(d) were determined by
pro rata allocation (even if the Investors or any underwriters were treated as
one entity for such purpose) or by any other method of allocation which does not
take account of the equitable considerations referred to in this Section 4.6(d).
The amount paid or payable by an Indemnified Party as a result of the losses,
claims, damages or liabilities (or actions in respect thereof) referred to above
shall be deemed to include any legal or other fees or expenses reasonably
incurred by such Indemnified Party in connection with investigating or defending
any such action or claim. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.
(e)    Limitation on Investors’ Obligations    . Notwithstanding any other
provision of this Section 4.6, in no event shall any Investor have any liability
under this Section 4.6 for any amounts in excess of the dollar amount of the
proceeds actually received by such Investor from the sale of Registrable
Securities (after deducting any fees, discounts and commissions applicable
thereto) pursuant to any Registration Statement under which such Registrable
Securities are registered under the Securities Act.
(f)    Other Liabilities    . The obligations of the parties under this
Section 4.6 shall be in addition to any liability which such party may otherwise
have to any Indemnified Person and the obligations of any Indemnified Person
under this Section 4.6 shall be in addition to any liability which such
Indemnified Person may otherwise have to any other party. The remedies provided
in this Section 4.6 are not exclusive and shall not limit any rights or remedies
which may otherwise be available to an indemnified party at law or in equity.
Section 4.7.    Rule 144. With a view to making available to the Investors the
benefits of Rule 144 or any successor thereto, until the shares are eligible for
sale without volume limitations, the Company agrees to use its best efforts to:
(i)    comply with the provisions of paragraph (c)(1) of Rule 144 or any
successor thereto; and
(ii)    file with the Commission in a timely manner all reports and other
documents required to be filed by the Company pursuant to Section 13 or 15(d)
under the Exchange Act; and, if at any time it is not required to file such
reports but in the past had been required to or did file such reports, it will,
upon the request of any Investor, make available other information as required
by, and so long as necessary to permit sales of, its Registrable Securities
pursuant to Rule 144 or any successor thereto.


20



--------------------------------------------------------------------------------





Section 4.8.    Common Stock Issued Upon Stock Split, etc. The provisions of
this Article 4 shall apply to any shares of Common Stock or any other securities
issued as a dividend or distribution in respect of the Conversion Shares.
ARTICLE 5    
OTHER AGREEMENTS OF THE PARTIES
Section 5.1.    Certificates; Legends.
(a)    The Notes and the Conversion Shares may only be transferred in compliance
with state and federal securities laws. In connection with any transfer of the
Notes and the Conversion Shares other than (i) pursuant to an effective
registration statement, (ii) to the Company, or (iii) to an Affiliate of an
Investor, the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Notes or Conversion Shares under
the Securities Act or applicable state securities laws. In the event of a
private transfer of the Notes or the Conversion Shares the Transferee shall be
required to execute a counterpart to this Agreement, agreeing to be bound by
(and shall have the benefits of) the terms hereof other than those set forth in
Article 2 and Section 3.1 hereof, and such Transferee shall be deemed to be an
“Investor” for purposes of this Agreement.
(b)    The certificates representing the Notes to be delivered at the Closing,
and the certificates evidencing the Conversion Shares to be delivered upon
conversion of the Notes or the Preferred Stock, as applicable, will contain
appropriate legends referring to restrictions on transfer relating to the
registration requirements of the Securities Act and applicable state securities
laws.
(c)    In connection with any sale or disposition of the Notes or the Conversion
Shares by an Investor pursuant to Rule 144 or pursuant to any other exemption
under the 1933 Act such that the purchaser acquires freely tradable shares and
upon compliance by such Investor with the requirements of this Agreement, the
Company shall or, in the case of the Conversion Shares, shall cause the transfer
agent for the Conversion Shares (the “Transfer Agent”), to issue replacement
certificates representing the Conversion Shares sold or disposed of without
restrictive legends. Upon the earlier of (i) registration for resale pursuant to
the Registration Rights Agreement or (ii) the Conversion Shares becoming freely
tradable without restriction pursuant to Rule 144 the Company shall, to the
extent then acceptable to the Company’s transfer agent (A) deliver to the
Transfer Agent irrevocable instructions that the Transfer Agent shall reissue a
certificate representing the Conversion Shares without legends upon receipt by
such Transfer Agent of the legended certificates for such shares, and, in the
case of a proposed sale pursuant to Rule 144, a customary representation by the
Investor that the conditions required to freely sell the Conversion Shares
represented thereby without restriction pursuant to Rule 144 have been
satisfied, and (B) cause its counsel to deliver to the Transfer Agent one or
more blanket opinions to the effect that the removal of such legends in such
circumstances may be effected under the 1933 Act. From and after the earlier of
such dates, upon an Investor’s written request, the Company shall promptly cause
certificates evidencing any Conversion Shares subsequently issued upon
conversion of the Notes or the Preferred Stock shall not bear such restrictive
legends provided the provisions of either clause (i) or clause (ii) above, as
applicable, are satisfied with respect to such Conversion Shares.
(d)    Notwithstanding the provisions of this Section 5.1 relating to
certificates, an Investor may choose to evidence the Investor’s ownership of
Conversion Shares in book entry form on the records of the Transfer Agent or
through the Direct Registration System of The Depository Trust Company. To the
extent appropriate and


21



--------------------------------------------------------------------------------





feasible, the provisions of this Section 5.1 shall continue to apply to
Conversion Shares whose ownership is evidenced in such form.
Section 5.2.    Integration. The Company has not and shall not, and shall use
its best efforts to ensure that no Affiliate of the Company shall, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the Securities Act) that would be
integrated with the offer or sale of the Notes or the Conversion Shares in a
manner that would require the registration under the Securities Act of the sale
of the Notes or the Conversion Shares to the Investor.
Section 5.3.    Securities Laws Disclosure; Publicity. On the fourth (4th)
Trading Day following the Closing Date the Company will file a Current Report on
Form 8-K disclosing the material terms of the Transaction. In addition, the
Company will make such other filings and notices in the manner and time required
by the Commission.
Section 5.4.    Stockholder Approval. As promptly as reasonably practicable
following the Closing, and in any event no later than May 15, 2019, the Company
shall prepare and file with the Commission a definitive proxy statement on
Schedule 14A (as amended or supplemented from time to time, such definitive
proxy statement, the “Proxy Statement”) and hold a meeting of its stockholders
no later than June 18, 2019, at which meeting the Company will seek stockholder
approval for, among other things, (a) an amendment to the Company’s Certificate
of Incorporation to increase the total number of shares of (i) Preferred Stock
authorized for issuance by the Company to not less than the amount required to
permit the conversion of all the Notes and (ii) Common Stock authorized for
issuance by the Company to not less than the amount required to permit the
conversion of all the Preferred Stock (assuming conversion in full of all the
Notes) (the “Charter Amendment”), (b) to the extent the issuance of the maximum
number of Conversion Shares pursuant to the terms and conditions of the
Transaction Documents would exceed the Nasdaq Cap, the issuance of such maximum
number of Conversion Shares, and (c) the election of five (5) directors,
including Geraldine McManus, Jennifer Cheng and Michael Ramelot (collectively,
the “Proposals”). The Company shall cause the Proxy Statement to comply as to
form in all material respects with the requirements of the Exchange Act and the
rules and regulations promulgated thereunder. Each of the Company and the
Investors shall use its reasonable best efforts to respond as promptly as
reasonably practicable to any comments of the Commission with respect to the
Proxy Statement. The Proxy Statement shall include a recommendation of the Board
that the Company’s stockholders vote in favor of the Proposals. The Company
shall promptly notify the Investors in writing upon the receipt of any comments
from the Commission or its staff or any request from the Commission or its staff
for amendments or supplements to any preliminary proxy statement filed prior to
the Proxy Statement or on the Proxy Statement and shall promptly provide the
Investors with a copy of all written correspondences between the Company or any
representative of the Company, on the one hand, and the Commission or its staff,
on the other hand, with respect to such materials.
Section 5.5.    Public Filings. As promptly as reasonably practicable following
the Closing, and in any event no later than the second Business Day after the
date of this Agreement, the Company shall (a) prepare and file with the
Commission its annual report on Form 10-K for the fiscal year ended December 31,
2018, (b) publicly release its results for the quarter and year ended December
31, 2018 and (c) announce this Agreement and the material terms hereof by means
of a press release and prepare and file with the Commission a Form 8-K reporting
entry into this Agreement and appending or incorporating by reference this
Agreement and such press release as exhibits thereto.




22



--------------------------------------------------------------------------------





ARTICLE 6    
CONDITIONS PRECEDENT TO CLOSING
Section 6.1.    Conditions Precedent to the Obligations of the Investor to
Purchase Securities. The obligation of each Investor to acquire Notes at the
Closing is subject to the satisfaction or waiver by such Investor, at or before
the Closing, of each of the following conditions:
(a)    Representations and Warranties    . The Company shall have delivered a
certificate of the Company’s Chief Executive Officer certifying that the
representations and warranties of the Company contained herein are true and
correct in all material respects as of the date when made and as of the Closing
Date as though made on and as of such Closing Date;
(b)    Certificate of Elimination. The Company shall have filed a Certificate of
Elimination with the State of Delaware cancelling the designation of 100,000
shares of Series A Participating Preferred Stock to make such shares available
for issuance as Preferred Stock upon conversion of the Notes;
(c)    Performance    . The Company shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by it
at or prior to the Closing;
(d)    No Injunction    . No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction that prohibits
the consummation of any of the transactions contemplated by the Transaction
Documents;
(e)    No Adverse Changes    . Since the date of execution of this Agreement, no
event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect;
(f)    Certificate of Designation. The Company shall have filed the Certificate
of Designation for the Preferred Stock in the form attached hereto as Exhibit C
(the “Certificate of Designation”) with the State of Delaware;
(g)    Company Deliverables    . The Company shall have delivered the Company
Deliverables in accordance with Section 2.4.
Section 6.2.    Conditions Precedent to the Obligations of the Company to Sell
the Notes. The obligation of the Company to sell Securities at any Closing is
subject to the satisfaction or waiver by the Company, at or before the Closing,
of each of the following conditions:
(a)    Representations and Warranties    . The representations and warranties of
each Investor contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made on
and as of such date;
(b)    Performance    . Each Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Investor at or prior to the Closing; and
(c)    No Injunction    . No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of


23



--------------------------------------------------------------------------------





competent jurisdiction that prohibits the consummation of any of the
transactions contemplated by the Transaction Documents.
ARTICLE 7    
MISCELLANEOUS
Section 7.1.    Fees and Expenses. Each party shall pay the fees and expenses of
its advisers, counsel, accountants and other experts, if any, and all other
expenses incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of the Transaction Documents; provided, that
the Company shall have fulfilled on the Closing Date its expense reimbursement
obligations under Section 10 of that certain Agreement, dated February 21, 2019,
entered into by the Company, on the one hand, and Gina Huang, Brilliant Start
Enterprise, Inc., Jag International, Ltd., Jiangang Luo, Cleantech Global Ltd.,
James Tu, 5 Elements Global Fund L.P., Communal International, Ltd., Yeh-Mei Hui
Cheng and 5 Elements Energy Efficiency Limited, on the other hand.
Section 7.2.    Entire Agreement. The Transaction Documents, together with the
Exhibits thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents and exhibits,
except that the NDA, the Settlement Agreement entered into by the Company and
certain of the Investors on February 21, 2019 remain in full force and effect
with respect to the parties thereto and as otherwise referenced herein.
Section 7.3.    Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile
(provided the sender receives a machine-generated confirmation of successful
transmission) at the facsimile number specified in this Section prior to 6:30
p.m. on a Business Day, (b) the next Business Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a Business Day
or later than 6:30 p.m. on any Business Day, (c) the Business Day following the
date of transmission, if sent by a nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:
If to the Company:    Energy Focus, Inc.
32000 Aurora Road
Solon, Ohio 44139
Telephone: (440) 715-1300
Facsimile: (440) 519-1038
Attention: Chief Financial Officer
or if to an Investor at such address as is listed on Exhibit A attached hereto
or such other address as may be designated by an Investor or the Company in
writing hereafter, in the same manner, by such Person.
Section 7.4.    Amendments; Waivers; No Additional Consideration. No provision
of this Agreement may be waived or amended except in a written instrument signed
by the Company and the Investors acquiring at least a majority of the aggregate
principal amount of the Notes sold at the Closing Date. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.


24



--------------------------------------------------------------------------------





Section 7.5.    Termination. This Agreement may be terminated prior to the
Closing by written agreement of the Investors and the Company. Upon a
termination in accordance with this Section 7.5, the Company and the Investor
shall have no further obligation or liability (including as arising from such
termination) to the other under this Agreement, provided that any liabilities
arising under this Agreement prior to such termination shall not be affected by
the termination.
Section 7.6.    Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party. This
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement or any of the
Transaction Documents.
Section 7.7.    Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
No party may assign this Agreement or any rights or obligations hereunder
without the prior written consent of the other parties.
Section 7.8.    No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.6 (with respect
to rights to indemnification and contribution).
Section 7.9.    Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all Proceedings concerning the interpretations, enforcement
and of the transactions contemplated by this Agreement and any other Transaction
Documents (whether brought against a party hereto or its respective Affiliates,
employees or agents) shall be commenced exclusively in the state or federal
courts sitting in, or having jurisdiction over, New Castle County in the State
of Delaware (the “Delaware Courts”). Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the Delaware Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of the any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such Delaware Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such Proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby. If either
party shall commence a Proceeding to enforce any provisions of a Transaction
Document, then the prevailing party in such Proceeding shall be reimbursed by
the other party for its reasonable attorneys’ fees and other costs and expenses
incurred with the investigation, preparation and prosecution of such Proceeding.
Section 7.10.    Survival. The representations, warranties, agreements and
covenants contained herein shall survive the Closing and the delivery of the
Notes; provided, however, that the representations and warranties shall expire
one month after the Company files its Form 10-K for the period ended
December 31, 2018.


25



--------------------------------------------------------------------------------





Section 7.11.    Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof, notwithstanding any subsequent failure or refusal of
the signatory to deliver an original executed in ink.
Section 7.12.    Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
Section 7.13.    Replacement of Securities. If any certificate or instrument
evidencing any Note or Conversion Share is mutilated, lost, stolen or destroyed,
the Company shall issue or cause to be issued in exchange and substitution for
and upon cancellation thereof, or in lieu of and substitution therefor, a new
certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and customary and
reasonable indemnity, if requested. The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Note or Conversion Share.
If a replacement certificate or instrument evidencing any Note or Conversion
Share is requested due to a mutilation thereof, the Company may require delivery
of such mutilated certificate or instrument as a condition precedent to any
issuance of a replacement.
Section 7.14.    Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
Section 7.15.    Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document, unless and only to the extent that such
Investor controls the other Investor. The decision of each Investor to purchase
the Notes pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no Investor
will be acting as agent of such Investor in connection with monitoring its
investment in the Notes or enforcing its rights under the Transaction Documents.
Each Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Agreement or out
of the other Transaction Documents, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such purpose.
The Company acknowledges that each of the Investors has been provided with the
same Transaction Documents for the purpose of closing a transaction with
multiple Investors and not because it was required or requested to do so by any
Investor.


26



--------------------------------------------------------------------------------





[Signatures are on following pages.]




27



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Note Purchase Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.
COMPANY
ENERGY FOCUS, INC.
 
 
By:
/s/ Theodore L. Tewksbury III
Name:
Theodore L. Tewksbury III
 
 
Title:
Chairman of the Board, Chief Executive
 
Officer and President



Signature Page
4825-0524-5836.6

--------------------------------------------------------------------------------







INVESTOR (if an entity)


Name of Investor:
 
 
 
 
By:
 
 
 
 
 
 
Name:
 
 
 
Title:
 
 
 
 
E-mail:
 
 
 
 
Address:
 
 
 
 
 
 
 



 
INVESTOR (if an individual):
 
 
Name of Investor:
 
 
 
 
 
Signature:
 
 
 
 
E-mail:
 
 
 
 
Address:
 
 
 
 
 
 
 







Signature Page
4825-0524-5836.6

--------------------------------------------------------------------------------






EXHIBIT A
List of Investors, Addresses and Amount of Notes Purchased
Investor
Address
Amount of Notes Purchased
Amaury Fermin
7612 Park Ave #A4
North Bergen, NJ 07047
$100,000
Brilliant Start Enterprise Inc.
c/o Mei Yun Huang (Gina Huang)
1F, No.13, Lane 140, Section 3, Minguan East Road, Songshan District, Taipei
City 105, Taiwan (R.O.C.)
$500,000
F&S Electronic Technology (HK) Co., LTD
c/o Wu Jinhua
Room 803 Chevalier House
45-51 Chatham Road South
Tsim Sha Tsui, Kowloon
Hong Kong
$450,000
Fusion Park LLC
c/o James Tu
44 Lynn Drive
Englewood Cliffs, NJ 07362
$580,000
Vittorio Viarengo
3249 Charmat Ct
San Jose, CA 95135
$70,000










--------------------------------------------------------------------------------










EXHIBIT B
Form of Notes







--------------------------------------------------------------------------------








EXHIBIT C
Form of Certificate of Designation



